BUSSEY, Judge.
On the 19th day of June, 1963, the petitioner, Roy Dean Clemmons, filed in this Court an application for Writ of Habeas Corpus, seeking his release from confinement in the County jail of Oklahoma County, and further relief as set forth in said application. Thereafter the matter was set for Oral Argument on the 27th day of June, 1963, at which time arguments of Counsel for the petitioner and respondents were heard, and additional time was granted for the respective parties to submit briefs.
The matter was submitted on record and briefs of the parties but prior to rendition of an opinion, and on the 17th day of December, 1963, a Motion to Dismiss was duly filed with the Clerk of the Court, requesting that the application herein filed be dismissed.
 We have carefully examined the pleadngs and briefs of the petitioner and are of the opinion that the Motion to Dismiss can be granted without injury to the parties or the public in general. Under such circumstances we follow the rules set forth in Pierse v. State, Okl.Cr., 386 P.2d 647; wherein this Court stated:
“The appellant has the right to dismiss his appeal when this can be done without prejudice to the rights of the State and the administration of justice.”
The Motion to Dismiss by petitioner is sustained and the application for Habeas Corpus is accordingly dismissed.
Dismissed.
JOHNSON, P. J., and NIX, J., concur.